Citation Nr: 1640453	
Decision Date: 10/12/16    Archive Date: 10/27/16

DOCKET NO.  10-05 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 1967. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Des Moines, Iowa, VA Regional Office (RO). 

In connection with his appeal, the Veteran was afforded a hearing before a decision review officer (DRO) at the RO in October 2008.  In addition, he testified before the undersigned Veterans Law Judge in Washington, D.C., via videoconference in April 2011.  A transcript of each of the hearings has been associated with the claims file.

The Board remanded the claim in October 2011 and August 2013 for further development.  Review of the record indicates that the undertaken development is sufficient to adjudicate the Veteran's claim at this time.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The preponderance of the evidence indicates that the Veteran did not have herbicide exposure while on active duty.

2.  The preponderance of the evidence indicates that the Veteran's diabetes mellitus is not related to service or any incident of service.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, type II, claimed as the result of herbicide exposure, have not been met.  38 U.S.C.A. § 1101, 1112, 1116, 1131 (West 2014); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, in a March 2008 letter, issued prior to the decision on appeal, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or submit any further evidence that pertains to the claim.  In addition, the RO requested the Veteran advise the RO concerning any military duties which exposed the Veteran to herbicides and submit any evidence of this service.  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 


The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record, including testimony provided at an April 2011 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

The August 2016 informal hearing presentation, submitted by the Veteran's representative argues that the December 2015 examination report is insufficient because of a lack of rationale for the opinion.  However, the Board finds that the rationale expressed is consistent with the record, the Veteran's contentions and the medical opinion is not contradicted by any of the evidence in the claims file.  Thus, the Board finds that the rationale, specifically delineated in the decision below, is sufficient.

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103  requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the hearing, the Veterans Law Judge outlined the issue on appeal and suggested that any evidence tending to show herbicide exposure and/or a relationship between diabetes mellitus and service would be helpful in establishing the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103; they have not identified any prejudice in the conduct of the Board hearing. 

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II. Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and diabetes becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

As the Veteran also had military service in Korea, the Board must also consider entitlement to service connection for a disability as secondary to herbicide exposure.  Under the provisions of 38 C.F.R. § 3.309 (e), if a Veteran was exposed to an herbicide agent during active military, naval, or air service, the diseases set forth in 38 C.F.R. § 3.309 (e) shall be service-connected if the requirements of 38 C.F.R. § 3.307 (a)(6) are met even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied.  Such diseases include, among others, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes) and non-Hodgkin's lymphoma.  Id.  

In addition, effective February 24, 2011, VA amended its regulations to extend a presumption of herbicide exposure to Veterans who served in Korea.  Specifically, VA added a new paragraph (a)(6)(iv) to 38 C.F.R. § 3.307 that reads as follows: 

A Veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense (DOD), operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307 (a)(6)(iv).  This amendment is effective for all claims received by VA on or after February 24, 2011, and to claims pending before VA on that date, which includes the current appeal.  If it is determined that a Veteran who served in Korea during this time period belonged to one of the units identified by DOD, then it is presumed that he or she was exposed to herbicides containing Agent Orange, and the presumptions outlined in 38 C.F.R. § 3.309 (e) will apply.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends during his hearing testimony, in essence, that he was exposed to herbicides while he was stationed in Korea.  In a November 2011 statement, the Veteran indicated that he patrolled the perimeter fence and that weeds had been killed.  He later, in a statement dated December 2015, indicated that he has diabetes due to working with special munitions during his time in Korea.

Initially, the Board notes that the Veteran served during the Vietnam Era.  However, the record does not show, and the Veteran does not currently contend, that he served in Vietnam.  According to the Veteran's service personnel records, he served in Korea from May 1965 to June 1966; before the time period when herbicides were used in Korea as determined by the Department of Defense.  Thus, the Board finds that the Veteran did not serve in Vietnam and is not presumed to have been exposed to Agent Orange in service during his time in Korea.  

The fact that the Veteran is not entitled to the foregoing regulatory presumption of service connection does not preclude an evaluation as to whether he is entitled to service connection on a direct basis or entitled to presumptive service connection for a chronic disease.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran's service treatment records are negative for any diagnosis of or treatment for diabetes mellitus.  The Board reiterates that the Veteran does not contend that such disability began in-service.

The Veteran was afforded a VA examination in December 2015.  The examiner noted that the Veteran had a diagnosis of diabetes mellitus.  The examiner indicated that the Veteran's current diabetes mellitus is less likely than not caused by or as a result of exposure to special munitions as a review of the current medical literature and research shows no evidence of a causal relationship between special munitions and diabetes mellitus; further noting risk factors of diabetes being fat distribution, being overweight, family history, inactivity, certain races and being over 45 years old.

The Board acknowledges the Veteran's reports that he was exposed to herbicides in Korea.  While the Veteran is competent to report what he observed, the Board does not find the Veteran to be competent as a layperson to establish what chemical agents were used in the areas he served.  It has simply not been shown that he has the specialized training to offer opinions concerning herbicide agents and the Department of Defense has reported that herbicides were only utilized in that country during a period after the Veteran had separated from active service. 

Thus, the Board finds that the preponderance of the evidence is against a finding that the Veteran has diabetes which is related to active service.  The Board notes that there is no indication that the Veteran's diabetes is related to active service except for the Veteran's own statements.  In this regard, the Board observes that the Veteran's service treatment records do not indicate diabetes.  As explained by the VA examiner, his diabetes is not related to handling special munitions in-service. The Veteran was not diagnosed with diabetes mellitus until many years post-service and no medical professional has associated this with his period of active duty or any incident of service.  

In sum, taking into account all of the evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's diabetes is related to active service or to any incident of active service to include herbicide exposure.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

 
ORDER

Entitlement to service connection for diabetes mellitus, type II is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


